JUDGE CRENSHAW
delivered the opinion of the Court.
We are of opinion, that an order requesting the delivery of lumber or other specific article, and not purporting to have been for value received, or not containing any acknowledgement of a debt, is not even presumptive evidence of an indebtedness of the drawer to the payee or holder of the order. We think that on the evidence as presented by the bill of exceptions, the plaintiff ought to have recovered the value of the lumber received of him through Kennedy by the defendant.
The judgement is reversed and the cause remanded.
The Chiee Justice not sitting.